EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karine Gharagyozyan  on August 23, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 11 has been cancelled.
In claim 1, on line 1, “A wrap for foot” has been changed to  -- A method of 
   		wrapping the foot with a wrap -- ;
        on line 3, each occurrence of “said” has been changed to -- the -- and
                         “a mid section” has been changed to --  mid --;  
         on line 5, “said” has been changed to -- the-- ;
          on lines 8-9, “or otherwise arranged” has been deleted.   
		In claims 2-9, on line 1, each occurrence of “A wrap for foot” has been changed 

to  -- The  method of wrapping the foot with the wrap --.  





The following is an examiner’s statement of reasons for allowance: Claim 1 with its respective dependents are allowable because the prior art does not teach or suggest the recitation therein including a method of wrapping the foot with a wrap defining a band wrapped around the toes and the MTP joint with a width of the band being substantially half the length of the foot having a mid-section of the band being positioned under the front part of the foot in a perpendicular orientation with end sections being crossed upward followed with step of donning a pair of shoes thereover in a manner that the ends sections of the wrap are exposed on the outside thereof followed with final step of being tied together in a decorative fashion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 23, 2022						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732